Citation Nr: 0730910	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  07-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for pulmonary disability, and 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1946 to November 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

In August 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

At the abovementioned hearing, the Board granted a motion to 
advance the veteran's appeal on the Board's docket.  

In addition, at the hearing the veteran submitted additional 
medical evidence along with a waiver of his right to RO 
consideration of the evidence.  Therefore, the Board may 
proceed with the appeal.  


FINDINGS OF FACT

1.  The RO denied service connection for scarlet fever and 
pneumonia in a May 1948 rating decision; the evidence 
received since the May 1948 decision includes evidence that 
is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.

2.  The veteran currently has a pulmonary disability that is 
etiologically related to the pneumonia and scarlet fever that 
he had during active military service.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for pulmonary 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Pulmonary disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed May 1948 rating decision, the RO denied 
service connection for scarlet fever and pneumonia because 
although the veteran was treated for such during service 
there was no evidence of any residuals.  The evidence then of 
record included service medical records and a February 1948 
VA examination report.

The subsequently received evidence includes a July 2007 
letter from the veteran's private physician, I. Segal, M.D., 
which states that it is highly likely that the veteran's 
currently present restrictive pulmonary disorder is a result 
of the pneumonia he suffered in service.  This evidence is 
neither cumulative nor redundant of the evidence previously 
of record.  It relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material and reopening of 
the claim is in order.  

II.  Reopened Claim

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the record reflects that the veteran has 
been provided all required notice.  In addition, the Board 
has found the evidence currently of record to be sufficient 
to establish the veteran's entitlement to service connection 
for pulmonary disability.  Therefore, no further development 
of the record is required with respect to the matter decided 
herein.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for pulmonary disability because it was incurred 
in service.

Service medical records indicate that in March 1947 the 
veteran was treated for nasopharyngitis, laryngitis, 
bronchitis, urticaria, and Loeffler's syndrome/eosinophilic 
pulmonary infiltrate.  An April 1947 service medical record 
notes that the veteran had scarlet fever and pneumonia three 
weeks prior.  The October 1947 report of physical exam for 
discharge notes that the veteran had pneumonia in December 
1946 and scarlet fever from December 1946 to February 1947.  
Physical exam was unremarkable.  

Private medical records from June 2005 indicate that the 
veteran had a moderate pulmonary condition.

An October 2006 VA examination report notes a diagnosis of 
obstructive/restrictive pulmonary dysfunction and pneumonia 
in service.  The examiner stated that he was unable to 
determine, without resorting to speculation, whether there is 
any relationship between the pneumonia the veteran suffered 
in service and the current lung disease.

A July 2007 letter from the veteran's private physician, I. 
Segal, M.D., states that the veteran has a moderately severe 
restrictive pulmonary disorder.  Dr. Segal opined that it is 
highly likely that this disorder is a result of the pneumonia 
that the veteran suffered in service.  Dr. Segal reasoned 
that in service the veteran had Loeffler's pneumonia 
secondary to penicillin and sulfa.  This is a 
hypereosinophilic syndrome with pneumonitis that can be quite 
severe and occasionally causes complications of respiratory 
insufficiency, respiratory failure, or pleural effusions.  
Dr. Segal noted that the veteran was also diagnosed with 
scarlet fever in service.  Scarlet fever is a streptococcal 
disease which causes streptococcal pneumonia and pleural 
effusion, and when pleural effusion organizes, it creates 
trapped lung situation with scarring and elevation of the 
diaphragm, which is what is currently seen on the veteran's 
chest X-ray film.  

After reviewing all of the evidence of record, the Board is 
of the opinion that the preponderance of the evidence weighs 
in favor of the veteran's claim.  The veteran currently has a 
pulmonary disability, the service medical records show that 
the veteran had a pulmonary disability in service, and there 
is a well-reasoned medical opinion supportive of the claim.  
Therefore, service connection for pulmonary disability is 
warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for pulmonary disability is granted.

Entitlement to service connection for pulmonary disability is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


